 



Exhibit 10.1
SETTLEMENT AGREEMENT
BETWEEN:

  •   GLOBAL INDUSTRIES Ltd

A limited company incorporated and existing under the laws of the State of Texas
(United States of America), having its registered offices at 11490 Westheimer,
Suite 400, Houston, Texas 77077, United States of America, represented by
Mr. Peter Atkinson, duly authorized for the purposes of this Agreement.
Hereinafter referred to as “GLOBAL”
of the one part

  •   VINCI, acting as a substitute to the rights and obligations of the company
Groupe GTM

A limited company (société anonyme) incorporated and existing under the laws of
France with a registered capital of 844 978 890 euros, registered under the
number B 552 037 806 in the Nanterre Trade and Companies Register, having its
registered offices at 1 cours Ferdinand de Lesseps, 92500 Rueil-Malmaison,
represented by Jean-Luc Pommier duly authorized for the purposes of this
Agreement
Hereinafter referred to as “VINCI”

  •   ACERGY FRANCE, previously named ETPM SA and then STOLT OFFSHORE SA

A limited company (société anonyme) incorporated and existing under the laws of
France with a registered capital of 16 271 696 euros, registered under the
number B 692 007 495 in the Nanterre Trade and Companies Register, having its
registered offices at 1 Quai Marcel Dassault 92150 Suresnes, represented by
Jean-Luc Pommier duly authorized for the purposes of this Agreement
Hereinafter referred to as ACERGY”
of the one part
Together referred to hereinafter as the “Parties” and individually as a “Party”.

 



--------------------------------------------------------------------------------



 



PREAMBLE:

1.   GLOBAL, having as its business the construction and installation of
deep-water oil exploration facilities, approached, in the course of 1998, Groupe
GTM, a company incorporated in France, to plan the acquisition of ETPM SA
(“ETPM”), a subsidiary of Groupe GTM, which was active in the same sector of
para-petroleum activity as GLOBAL.   2.   On 2 August 1999, a Share Purchase
Agreement (the “Agreement”) was signed between GLOBAL and Groupe GTM. It
provided for a purchase price of 265 million dollars, plus the purchase of two
barges, for a price of 35 million dollars. The payment of the price and the
transfer of ownership of the shares were postponed until a closing date which
was defined according to the Agreement and subjected, in any event, to the
fulfillment of several conditions precedent.   3.   After the Agreement was
signed, GLOBAL was provided with new information about ETPM from which it
inferred that the debt situation of ETPM was misrepresented resulting in an
inflated contractual price for the acquisition of ETPM. Further events occurred,
including the communication of a whole package of documents by Groupe GTM on 24
September 1999 and the capsizing on 2 November 1999 of a ship transporting heavy
equipment in the context of a significant project jointly managed by ETPM, which
GLOBAL considered as evidencing (i) Material Adverse Changes within the meaning
of the Agreement and, therefore, non-fulfilment of conditions precedent, and/or
(ii) non-performance of contractual obligations, and/or (iii) bad faith.   4.  
Groupe GTM strongly disagreed with such qualifications, taking the view that
(i) no information was hidden from GLOBAL and that GLOBAL could rely on
sufficient expertise and documents prior to the signing of the Agreement to get
a full picture of ETPM’s financial situation, that (ii) no Material Adverse
Change took place and that (iii) Groupe GTM and ETPM fully complied with their
contractual duties.   5.   GLOBAL and Groupe GTM then sent notice of termination
of the Agreement and Groupe GTM gave GLOBAL notice to pay the contractually
agreed liquidated damages (25 million dollars).   6.   As a consequence payment
of the price and the transfer of ownership of the shares of ETPM have never
occurred.   7.   ETPM was finally sold in December 1999 by Groupe GTM to STOLT
COMEX SEAWAY, which has since become STOLT, the successor to the rights and
obligations of ETPM.   8.   It was in these circumstances that, by summons and
complaint of 20 December 1999, GLOBAL initiated proceedings against Groupe GTM
and ETPM to appear before the Commercial Court of Paris (Tribunal de commerce),
seeking damages for the losses it alleged it had sustained and, by counterclaim
introduced in the same proceedings, that Groupe GTM and ETPM asked for payment
of both the contractually agreed liquidated damages which they claimed were due
and damages for the additional losses they alleged they had suffered.

 



--------------------------------------------------------------------------------



 



9.   In 2000, Groupe GTM was acquired by VINCI, which confirms that it is the
successor to any and all rights and obligations of Groupe GTM related to the
Agreement and the subsequent legal proceedings referenced below.   10.   By
judgment of 19 November 2003 (Case n°2000/0641), the Tribunal de commerce of
Paris:

              “

  •   ordered GLOBAL INDUSTRIES Ltd to pay to VINCI, successor to the rights of
GTM Group, the amount of 25 000 000 US dollars plus interest at the legal
interest rate as from 25 November 1999,     •   ordered GLOBAL INDUSTRIES Ltd to
pay VINCI, successor to the rights of GTM Group, the difference, if positive,
between the counter-value in Euros of the amount of 25 000 000 US dollars on 25
November 1999 and that on the date of payment,     •   ordered the interim
enforcement of this judgment,     •   ordered GLOBAL INDUSTRIES Ltd, to pay to
VINCI, successor to the rights of GTM Group, and to STOLT OFFSHORE SA, formerly
ETPM, the amount of 150 000 euros each on the basis of Article 700 of the
Nouveau Code de Procédure Civile,     •   declared that the parties are
ill-founded in any other, broader or contrary claims, and dismissed them,     •
  ordered GLOBAL INDUSTRIES Ltd to be liable for all costs (...)

              “

11.   GLOBAL appealed this judgment and, by decision of 24 May 2005 (Case
n°04/00865), the Court of Appeals of Paris:

              “

  •   upheld the first-level decision under appeal,     •   dismissed Vinci and
Stolt Offshore’s claim in damages,     •   ordered Global to pay each of them
the total amount of 150 000 euros and all costs.

              “

12.   GLOBAL appealed the decision of the Court of Appeal of Paris before the
French Supreme Court (Cour de cassation) (Appeal n° B 05-20192). The proceedings
are pending before this Court.   13.   VINCI et ACERGY have, for their part,
initiated an action on 27 July 2005 before the United States District Court for
the Eastern District of Louisiana (Case n° 05-3251, “VINCE SA, substituted in
the rights of Groupe GTM, and Stolt Offshore SA, previously called ETPM, versus
GLOBAL Industries Ltd”) in order to obtain the recognition and enforcement in
the Untied States of America of the judicial decisions rendered by the French
courts.

 



--------------------------------------------------------------------------------



 



14.   On 23 December 2005, GLOBAL filed a counterclaim against VINCE and STOLT
(renamed ACERGY) in the US proceedings, seeking rescission of the Agreement, a
declaration of the failure of conditions precedent to its performance, and
damages.   15.   This is in those circumstances that the Parties entered
discussions with a view to obtaining an amicable and final settlement to their
dispute in return for reciprocal concessions.

IT IS THEREFORE HEREBY AGREED THE FOLLOWING:
ARTICLE 1: PURPOSE OF THE AGREEMENT
The purpose of the present Agreement is:

  (iii)   to settle, dismiss and put a final end to the dispute existing between
the Parties and to any pending proceedings, between GLOBAL, of the one part, and
VINCI and ACERGY, of the other part;     (iv)   to prevent, any subsequent
disputes relating to the execution of the Agreement, including the events
leading to its execution and those relating to its non-performance and the facts
described in the Preamble of this Agreement, each Party agreeing to waive
irrevocably and on a permanent basis all and any claims whatsoever that they
have against each other.

ARTICLE 2: SETTLEMENT AND RELEASE OF CLAIMS
In full and complete settlement of all claims relating to the execution of the
Agreement and the subsequent non-performance of the Agreement, including all
claims asserted in the proceedings referenced in Paragraphs 8 through 14 of the
Preamble, GLOBAL, VINCI and ACERGY hereby mutually and irrevocably agree to
release, waive and extinguish any rights, claims or causes of action they have
or may have against each other relating in any way to the execution and
non-performance of the Agreement, and agree to dismiss irrevocably the pending
legal proceedings referenced in Paragraphs 12, 13 and 14 of the Preamble, for
the mutual consideration and releases contained in this Settlement Agreement.
The Parties understand and agree that this Agreement is a compromise of
competing claims that have not been finally adjudicated, and by entering this
Agreement, none of the Parties admits to liability for any of the claims that
have been asserted in the proceedings referenced in Paragraphs 8 through 14 of
the Preamble hereto.
ARTICLE 3: INDEMNITIES
In order to achieve the purpose stated in Article 1 above, and as compensation
following reciprocal concessions, GLOBAL shall pay to VINCI, which payment it
accepts, a final transactional net lump sum of seventeen million five hundred
thousand euros (€17,500,000.00).
It is expressly agreed between the Parties that VINCI, which has borne both for
itself and for ACERGY all the fees and expenses, costs, disbursements and other
outlays in respect of the proceedings referenced in Paragraphs 8 through 14 of
the Preamble hereto, shall be the sole beneficiary of the above transactional
sum.

 



--------------------------------------------------------------------------------



 



It is also hereby expressly agreed between the Parties that the payment by
GLOBAL to VINCI is in full and final settlement, and covers including but not
limited to all of the damages in principal, interest, expenses, costs,
disbursements and fees, due or which may become due, in respect of the judicial
proceedings referred to in the Preamble.
ARTICLE 4: CONDITIONS OF PERFORMANCE
Global shall pay to VINCI the amount provided for in Article 3 above by
proceeding to an international bank transfer on the following account of VINCI:

         
—
  Holder:   VINCI
—
  Bank:   BNP PARIBAS (BNPPARB LA DEFENSE ENTR -01328)
—
  Account number:   00010476102
—
  IBAN:   FR76 3000 4013 2800 0104 7610 204
—
  BIC (Bank Identification Code):   BNPAFRPPPTX

The Parties undertake to complete within ten (10) days of receipt of payment by
VINCI all relevant steps to have the proceedings referenced in Paragraphs 12
through 14, and all claims thereunder, withdrawn as agreed herein and to accept
in reciprocal fashion such withdrawals.
ARTICLE 5: COSTS AND FEES
As stipulated under Article 3 of the present Agreement, GLOBAL and VINCI shall
bear their own costs and expenses, attorney fees, avoué fees and Court costs
relating to the proceedings referenced in the Preamble hereto as well as all the
fees and costs related to the drafting of this Agreement, without any possible
recourse of one Party against the other in this regard. It is expressly agreed
between the Parties that VINCI has borne and shall bear both for itself and for
ACERGY all above costs and expenses, as well as all the fees and costs related
to the drafting of this Agreement.
ARTICLE 6: BINDING NATURE OF THE SETTLEMENT
This present constitutes a final and irrevocable settlement agreement pursuant
to the terms of Articles 2044 et seq. of the French Civil Code, and definitively
settles between the Parties the consequences of their dispute as described in
the Preamble above.
The present Agreement shall therefore, pursuant to the provisions of
Article 2052 of the French Civil Code, as between the parties thereto, be deemed
to be a judgment of last resort and may not be challenged by reason of error of
law or by reason of insufficient consideration.
Provided that the provisions enclosed in the present Agreement are complied with
and that the amount referred to in Article 3 is collected by VINCI, the Parties
expressly agree that they have no further claim against each other.
The present Agreement produces its effects worldwide.
ARTICLES 7: APPENDIX
A non-literal translation of this Agreement, agreed between the Parties and
designed to facilitate performance hereof in the American courts, is attached at
Appendix 1.

 



--------------------------------------------------------------------------------



 



It is expressly agreed by the Parties that in the event of conflict between the
terms hereof and those of such translation, the French-language version shall
prevail.
ARTICLE 8: CONFIDENTIALITY
The Parties hereby undertake to maintain strict confidentiality with respect to
the present Agreement as well as with respect to the contents of the same and to
the negotiations which led to its execution, except for the right of the Parties
to rely on the present Agreement in judicial proceedings to request the
enforcement of its terms or to seek remedy for its breach or if expressly
required by any relevant tax administration or provided that a party may
disclose this Agreement or the terms thereof if (i) based on the advice of its
outside legal counsel such disclosure is necessary to avoid committing a
violation of any law, rule or regulation, including any applicable rules or
regulations of any securities association, stock exchange or national securities
quotation system and (ii) the disclosing Party provides advance notice to the
other Party of the proposed disclosure and cooperates in good faith with respect
to the timing, manner and content of such disclosure (to the extent consistent
with its obligation to make disclosure).
ARTICLE 9: LAW AND JURISDICTION
The present Agreement is governed by French law.
All disputes relating to the interpretation and/or the performance of the
present Agreement shall be submitted to the sole jurisdiction of the Commercial
Court of Paris (Tribunal de commerce de Paris).
In Paris on            June 2006
In three (3) copies
Of which one for each Party

         
 
       
 
       
GLOBAL
  VINCI   ACERGY
 
       
Mr [...]*
  Mr [...]*   Mr [...]*

 

*   Initial each page of the Agreement and handwrite the following: “Bon pour
accord tranactionnel, désistement d’instance er d’action” prior to signing.

 